DETAILED ACTION
1.	Claims 75-80, 82-84, 86, 89-94 are pending in the instant application. 
2.			Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 75-80, 82-84, 86, 89-94 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibition of p38 MAP kinase inhibitor, does not reasonably provide enablement for treating hypercytokinemia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

	2) The nature of the invention,
	3) The state of the prior art,
	4) The level of one of ordinary skill,
	5) The level of predictability in the art,
	6) The amount of direction provided by the inventor,
	7) The existence of working examples,
8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.	

The nature of the invention: The instant invention is drawn to method for treating hypercytokinemia in human beings or animals, said method comprising administration of the compound or pharmaceutically acceptable salt thereof according to claim 75. 
The state of the prior art:	 As indicated by the prior art, there is not any association between p38 MAP kinase and treating hypercytokinemia. There is no guidance in the prior art that p38 MAP kinase could be useful to treat hypercytokinemia.
The predictability in the art: At present using p38 MAP kinase to treat hypercytokinemia is purely speculative.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. They have not shown a nexus to treat diseases but have provided only reports in vitro which, absent a correlation to treat of diseases, are not sufficient to enable the invention.
The level of the skill in the art: The level of skill in the art is high. 
Amount of guidance/working examples:  Applicant provides examples of the test compounds to inhibit p38 MAP kinase on pages 40-67. However, There is no guidance for using a therapeutically effective amount of a compound of Formula (I) to treat hypercytokinemia.	
The breadth of the claims: The claims encompass a method for treating hypercytokinemia.
The quantity of experimentation needed: Since the guidance and teaching provided by the specification is insufficient for treating diseases associated with therapeutically effective amount of a compound of formula (I) is efficacious, one of ordinary skill in the art, even with high level of skill, is unable to use the instant compounds as claimed without undue experimentation. 
Taking all of the above into consideration, it is not seen where the instant claims 14 and 16, for treating diseases associated with therapeutically effective amount of a compound of Formula (I) is efficacious, have been enabled by the instant specification. 
3.	Claims 75-80, 82-84, 86, 89-94 are rejected under 35 U.S.C. 112, first paragraph, because the specification, does not reasonably provide enablement for preventing hypercytokinemia. The specification does not enable any person skilled in the art to which, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the compounds such as present here.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying 
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The passage spanning line 31, page 39 to line 32,  page 40 lists the diseases Applicant intend to treat.  3) There is no working example of such a preventive procedure in man or animal in the specification.  4) The claims rejected are drawn to medical treatment and are therefore physiological in nature.  5) The state of the art is that no general procedure is art-recognized for determining which patients generally will become afflicted before the fact.  6) The artisan using Applicants invention would be a Board Certified physician who specialized to treat diseases with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of disorder diseases generally.  Under such circumstances, it is proper for the PTO to require evidence that such an In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent disorders generally.  That is, the skill is so low that no compound effective generally against disorders has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases and on the multitude of compounds embraced by Formula (I).
The Examiner suggests deletion of the word “prevention”.

4.			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 75-80, 82-84, 86, 89-94 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Almansa Rosales et al., US 8536194.  Almansa Rosales et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    389
    714
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    381
    747
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    369
    675
    media_image3.png
    Greyscale
, which anticipates the instant compounds to treat hypercytokinemia.  Therefore, the instant claims are anticipated by Almansa Rosales et al.
5.   Claims 75-80, 82-84, 86, 89-94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soliva et al., Journal of Medicinal Chemistry (2007), 50(2), 283-293.  Soliva et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image4.png
    367
    717
    media_image4.png
    Greyscale

, which anticipates the instant compounds to treat hypercytokinemia. Therefore, the instant claims are anticipated by Soliva et al.
6.   Claims 75-80, 82-84, 86, 89-94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihara et al., British Journal of Pharmacology (2008), 154(1), 153-164.  Mihara et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image4.png
    367
    717
    media_image4.png
    Greyscale

, which anticipates the instant compounds to treat hypercytokinemia.  Therefore, the instant claims are anticipated by Mihara et al.
7.   Claims 75-80, 82-84, 86, 89-94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagley et al., Future Medicinal Chemistry (2010), 2(2), 193-201.  Bagley et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image4.png
    367
    717
    media_image4.png
    Greyscale

, which anticipates the instant compounds to treat hypercytokinemia.  Therefore, the instant claims are anticipated by Bagley et al.
8.   Claims 75-80, 82-84, 86, 89-94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., Journal of Chemical Information and Modeling (2011), 51(11), 2821-2828.  Wang et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image4.png
    367
    717
    media_image4.png
    Greyscale

, which anticipates the instant compounds to treat hypercytokinemia.  Therefore, the instant claims are anticipated by Wang et al.
9.   Claims 75-80, 82-84, 86, 89-94 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Alam et al., US 8697627.  Alam et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image4.png
    367
    717
    media_image4.png
    Greyscale


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/ 
02/14/2022